                                                Case 4:17-cv-05015-HSG Document 154 Filed 11/08/18 Page 1 of 4



                                           1   Jonah A. Grossbardt (State Bar No. 283584)
                                               SRIPLAW, P.A.
                                           2   1801 Century Park East
                                               Suite 1100
                                           3   Los Angeles, CA 90067
                                               323.364.6565 – Telephone
                                           4   561.404.4353 – Facsimile
                                               jonah.grossbardt@sriplaw.com
                                           5
                                               Joel B. Rothman (Admitted Pro Hac Vice)
                                           6   SCHNEIDER ROTHMAN INTELLECTUAL
                                               PROPERTY LAW GROUP, PLLC
                                           7   4651 North Federal Highway
                                               Boca Raton, FL 33431
                                           8   561.404.4350 - Telephone
                                               561.404.4353 – Facsimile
                                           9   joel.rothman@sriplaw.com

                                          10   Attorneys for Plaintiff
                                               ESTATE OF THELONIOUS MONK
                LOS ANGELES, CALIFORNIA




                                          11
SRIPLAW, P.A.




                                               Robert W. Zelnick (Pro Hac Vice)
                                          12   rzelnick@mwe.com
                                               Rebecca Harker Duttry (Pro Hac Vice)
                                          13   rduttry@mwe.com
                                               Jodi L. Benassi (SBN: 309048)
                                          14   jbenassi@mwe.com
                                               McDERMOTT WILL & EMERY LLP
                                          15   500 North Capitol Street, N.W.
                                               Washington, D.C. 20001-1531
                                          16   Telephone: 202-756-8000
                                               Facsimile: 202-756-8087
                                          17
                                               Attorneys for North Coast Brewing Co., Inc.
                                          18
                                                                     UNITED STATES DISTRICT COURT
                                          19
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                          20
                                                                              OAKLAND DIVISION
                                          21

                                          22

                                          23

                                          24

                                                                                                       4:17-cv-05015-HSG

                                               PAGE NO 1 of 4
                                                Case 4:17-cv-05015-HSG Document 154 Filed 11/08/18 Page 2 of 4



                                           1   THELONIOUS SPHERE MONK, JR., as  )              Case No.: 4:17-cv-05015-HSG
                                               Administrator and on behalf of the
                                                                                )
                                           2   ESTATE OF THELONIOUS SPHERE      )              STIPULATION AND [PROPOSED]
                                               MONK, Deceased,                  )              ORDER OF DISMISSAL WITH
                                           3                                    )              PREJUDICE
                                                              Plaintiff,        )              [FRCP41(a)(1)(A)(ii)]
                                           4                                    )
                                                      vs.                       )
                                           5                                    )
                                               NORTH COAST BREWING CO., INC., a )
                                           6   California Corporation,          )
                                                                                )
                                           7                  Defendant.        )
                                                                                )
                                           8

                                           9          Plaintiff THELONIOUS SPHERE MONK, JR., as Administrator and on behalf of

                                          10   the ESTATE OF THELONIOUS SPHERE MONK, Deceased, and Defendant North
                LOS ANGELES, CALIFORNIA




                                          11   Coast Brewing Co., Inc., by their attorneys of record pursuant to Federal Rule of Civil
SRIPLAW, P.A.




                                          12   Procedure FRCP 41(a)(1)(A)(ii) and a confidential settlement agreement reached by the

                                          13   parties, hereby stipulate and agree that this civil action may be dismissed with prejudice,

                                          14   with each party to bear its own fees and costs of suit.

                                          15          The parties request that the court retain jurisdiction to enforce the confidential

                                          16   settlement agreement.

                                          17

                                          18
                                               DATED: November 8, 2018                       /s/ Jonah A. Grossbardt
                                          19                                                 JONAH A. GROSSBARDT
                                                                                             SRIPLAW, P.A.
                                          20
                                                                                             and
                                          21
                                                                                             /s/ Joel B. Rothman
                                          22                                                 JOEL B. ROTHMAN
                                                                                             SCHNEIDER ROTHMAN
                                          23                                                 INTELLECTUAL PROPERTY LAW
                                                                                             GROUP, PLLC
                                          24

                                                                                                                          4:17-cv-05015-HSG

                                               PAGE NO 2 of 4
                                                Case 4:17-cv-05015-HSG Document 154 Filed 11/08/18 Page 3 of 4



                                           1                                                 Attorneys for Plaintiff Estate of Thelonious
                                                                                             Monk
                                           2

                                           3   DATED: November 8, 2018                       McDERMOTT WILL & EMERY LLP

                                           4                                                 /s/ Robert W. Zelnick
                                                                                             ROBERT W. ZELNICK
                                           5
                                                                                             and
                                           6
                                                                                             /s/ Rebecca Harker Duttry
                                           7                                                 REBECCA HARKER DUTTRY

                                           8                                                 and

                                           9                                                 /s/ Jodi L. Benassi
                                                                                             JODI L. BENASSI
                                          10
                                                                                             Attorneys for Defendant North Coast
                LOS ANGELES, CALIFORNIA




                                          11                                                 Brewing Co., Inc.
SRIPLAW, P.A.




                                          12

                                          13                    ATTESTATION OF CONCURRENCE IN FILING

                                          14          Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the

                                          15   filing of this document has been obtained from each of the other signatories, which shall

                                          16   serve in lieu of their signatures on the document.

                                          17   DATED: November 8, 2018                       By: /s/ Jonah A. Grossbardt
                                                                                             Attorneys for Plaintiff Estate of Thelonious
                                          18                                                 Monk

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                                                                                                         4:17-cv-05015-HSG

                                               PAGE NO 3 of 4
                                                Case 4:17-cv-05015-HSG Document 154 Filed 11/08/18 Page 4 of 4



                                           1                                            ORDER

                                           2          Pursuant to stipulation of the parties, and Rule 41(a)(1)(A)(ii), IT IS HEREBY

                                           3   ORDERED that the entire action herein be, and hereby is, DISMISSED WITH

                                           4   PREJUDICE, each party to bear its own attorneys’ fees and costs. The court shall retain

                                           5   jurisdiction to enforce the Agreement.

                                           6   Dated this ___ day of _____________, 2018.
                                                                                                   __________________________
                                           7                                                       Hon. Haywood S. Gilliam, Jr.
                                                                                                   United States District Judge
                                           8

                                           9

                                          10
                LOS ANGELES, CALIFORNIA




                                          11
SRIPLAW, P.A.




                                          12

                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                                                                                                       4:17-cv-05015-HSG

                                               PAGE NO 4 of 4
